Citation Nr: 0932041	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome, post-operative (hereinafter 
"IVDS").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO, in pertinent part, denied 
the benefits sought on appeal.

The Veteran presented testimony before the Board in April 
2009.  The transcript of the hearing has been associated with 
the claims folder.

The Veteran submitted additional evidence (lay statements) 
after the July 2008 supplemental statement of the case (SSOC) 
was issued.  The Veteran waived initial RO adjudication of 
the newly submitted evidence.  As such, the evidence was 
considered in preparation of this Remand.  38 C.F.R. 
§ 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A preliminary review of the record reveals that a remand is 
necessary in order to afford the Veteran a new VA orthopedic 
examination in connection with the claim.  38 U.S.C.A. 
§ 5103A(d).  During the April 2009 Board hearing, the Veteran 
testified that the symptomatology associated with his IVDS 
had changed since the last VA examination in November 2006.  
Specifically, that he was suffering from worsening symptoms 
to include radicular pain, numbness in his left leg, and 
having to lay in bed on a daily basis to alleviate symptoms.  
These complaints are suggestive of a possible neurological 
involvement.  

The Board can not ascertain to what extent the IVDS has 
increased in severity, if at all, without a new VA 
examination.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the 
Veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination, the prior VA examination report 
may be inadequate for rating purposes and a new VA 
examination is required.  38 C.F.R. § 3.327(a); See Snuffer 
v. Gober, 10 Vet. App. 400, 402-03 (1997).  Copies of all 
pertinent records in the Veteran's claims file or, in the 
alternative, the claims file, should be made available to the 
examiner for review.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below. 

Finally, as this matter is being remanded, the agency of 
original jurisdiction should take efforts to ensure that all 
duty to assist requirements are met, to include obtaining any 
outstanding private medical records or records of ongoing VA 
treatment dated subsequent to the last examination in 
November 2006.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1), (2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should give the Veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.  Specifically, the 
RO should obtain any outstanding VA 
and/or private treatment records not on 
file pertaining to the claim for a higher 
evaluation for the service connected 
IVDS.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  A follow-up request is not 
required if a response to the initial 
request indicates that the records sought 
do not exist or that a follow-up request 
for the records would be futile.  
   
2.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current nature and severity of the 
Veteran's service connected IVDS.  If 
neurological symptomatology is found, and 
a neurological examination is necessary 
to assess any neurological symptoms 
associated with the service-connected 
condition, one should be provided.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  All indicated 
studies should be performed, to include 
any x-rays or magnetic resonance imaging 
studies.  

The examiner should provide data as to 
the range of motion for the thoracolumbar 
spine, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  The 
examiner should also specifically 
identify whether there is unfavorable 
ankylosis of the entire spine or the 
entire thoracolumbar spine.

In addition, if applicable, the examiner 
should quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  Adjudication of the claim for 
a higher evaluation should include 
specific consideration of whether a 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found) is appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 
(2007).

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


